Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10,16-17,and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUGHES (US 20100044977).
In regards to claim 1, HUGHES discloses a rotation locking device (552A, 552A, 554, 556, see Fig.8 & 13), comprising:
a locking module (550); and
at least one engaging member (552) rotatably coupled (around hinge pin 576, fig.13) to the locking module (556),
wherein the locking module (550,(554,556,557)) is configured to engaging and disengage the at least one engaging member (552A, 552B), thereby refraining the at least one engaging member (552A, 552B) from rotating relative to the locking module (556).
In regards to claim 2, HUGHES discloses the least one engaging member (552A) is coupled to a first base (511A), and the locking module (550) comprises: a housing (554) coupled to a second base (501A), wherein the second base (501A) is rotatably coupled (around hinge pin 576) to the first base (511A); and a locking member (556) disposed in the housing (556) and configured to engage and disengage the engaging member (552).
In regards to claim 3, HUGHES discloses wherein the locking module (554,556) the at least one engaging member (552A) are rotatable around an axis.  (See fig.13&8). 
In regards to claim 4, HUGHES discloses wherein the locking module (550) comprises at least one locking member (556) and the at least one engaging member (552) each comprises a toothed portion and these toothed portions are configured to mesh with each other (See fig.8).  
In regards to claim 5, HUGHES discloses wherein the at least one engaging member (552A) is coupled to one of a first base (511A) and a second base (501A) that are rotatably coupled to each other (around hinge pin 576), the locking module (550) further comprises a housing (556) pivotally coupled to the first base and the second base, and the at least one locking member (554) is slidably disposed in the housing (556) (See fig.13). 
In regards to claim 6, Hughes discloses wherein a number of teeth of the toothed portion of the at least one locking member is smaller than a number of teeth of the toothed portion of the at least one engaging member.  (See fig.8, the engaging member 552 has more teeth 551 than the locking member 556).
In regards to claim 7, HUGHES discloses wherein the teeth (551,556) of each of the toothed portion of an engaging member and a locking member radially extend (see Fig.8).
In regards to claim 8, HUGHES discloses wherein each tooth of at least one engaging member (552) and locking member (556), has a top surface (see top flat surface fig.8) and two side surfaces respectively connected to opposite sides of the top surface (see the side surfaces of recess 551, fig.8), and the top surface and one of the two side surfaces form an obtuse angle there between. 
In regards to claim 9, HUGHES discloses wherein the at least one locking member (556) and the at least one engaging member (552) are rotatable around an axis (in tiltable direction S around axis not shown), and the toothed portion (551) of each of the at least one engaging member and the at least one locking member (556) has teeth each extending toward the axis (see Fig.8).  
In regards to claim 10, HUGHES discloses wherein a number of the at least one engaging member is two (552A,552B, see fig.13) , and the locking module (554,556) is configured to engage and disengage the two engaging members.  
In regards to claim 16, HUGHES discloses suspension assembly (see Fig.13), comprising:
a suspension plate (through which pin 576 extends into 501A);
a right arm assembly (511A) pivotally coupled (around hinge pin 576) to the suspension plate (501A);
a left arm assembly (511B) pivotally coupled (around hinge pin 576) to the suspension plate (501A);
a first engaging member (552A) fixedly mounted on the right arm assembly (511A);
a second engaging member (552B) fixedly mounted on the left arm assembly (511B); and
a locking module (554,556) fixedly mounted on the suspension plate (501A) and configured to engage and disengage the first engaging member (552A) and the second engaging member (552B).
In regards to claim 17, Hughes discloses wherein the right arm assembly (511A) and the left arm assembly (511B) are rotatable relative to the suspension plate around an axis (see fig.8). 
In regards to claim 32, HUGHES discloses a vehicle (430), comprising: 
the suspension assembly (see Fig.13): 
a right wheel holder (417 A, see Fig.5) pivotally coupled to the right arm assembly (411 A, 511 A) and having a mounting shaft (ZA); and 
a left wheel holder (417B) pivotally coupled to the left arm (411 B, 511 B) assembly and having a mounting shaft (ZB); 
a right front wheel (421 A) pivotally coupled to the mounting shaft (ZA) of the right wheel holder ( 417A); and 
a left front wheel (4178) pivotally coupled to the mounting shaft (ZB) of the left wheel holder (417B) (see Fig.5).
Claims 1-3, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Toshihiko (JP 2004324201).
In regards to claim 1, TOSHIHIKO discloses a rotation locking device (300 locks the rotation of 200 in respect to 110, see Fig.1 ), comprising: a locking module (300); and at least one engaging member (211) rotatably coupled (along the axis of 112) to the locking module (300), wherein the locking module (300) is configured to engaging (see Fig.5b) and disengage (see Fig.6b) the at least one engaging member (211 ), thereby refraining the at least one engaging member (211) from rotating relative to the locking module (300).
In regards to claim 2, TOSHIHIKO discloses at least one of the engaging members (211) is coupled to a first base (201), and the locking module (300) comprises: the housing (310) coupled to a second base (111), wherein the second base (111) is rotatably coupled (along the axis of 112) to the first base (201) and a locking member (325, as shown on Fig.5b) slidably disposed in the 
In regards to claim 3, TOSHIHIKO discloses wherein the locking module (300) and the at least one engaging member (211) are rotatable around an axis (axis of 112).  
In regards to claim 12, TOSHIHIKO discloses, wherein a number of the at least one engaging member (211) is two (see Fig. 5b), and the locking module (300) comprises:
a housing (310);
a first locking member (left side 325, as shown on Fig.5b) slidably disposed in the housing (310) and configured to engage and disengage one (left side 211, as shown on Fig.5b) of the two engaging members (211 );
a second locking member (right side 325, as shown on Fig.5b) slidably disposed in the housing (310) and configured to engage and disengage another (right side 211, as shown on Fig.5b) of the two engaging members (211 );and
a moving member (340) slidably disposed (see Figures 5b and 6b) in the housing (310) and configured to move the first locking member (left side 325) and the second locking member (right side 325),
In regards to claim 13, TOSHIHIKO discloses wherein the moving member (340) is configured to move between a first position (as shown on Fig.5b) and a second position (as shown on Fig.6b) relative to the housing (310), and the moving member (340) moves toward the first locking member (left side 325) and the second locking member (right side 325) while moving from the first position (as shown on Fig.5b) to the second position (as shown on Fig.6b).
In regards to claim 14, TOSHIHIKO discloses wherein the moving member (340) is configured to push the first locking member (left side 325) and the second locking member (right side 325) to 
In regards to claim 15, TOSHIHIKO discloses wherein the locking module (300) further comprises a resilient member (320) located between and abutted against the first locking member (left side 325) and the second locking member (right side 325).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18-22, 24, 28 are rejected under 35 U.S.C. 103 as being unpatentable over HUGHES (US 2010044977).
In regards to claim 18 and 24, Hughes discloses, Fig. 13, a first and second engaging member configured to engage with a locking module (554,556), Hughes discloses a locking member 554 operable to engage both engaging members 552A and 552B, when the locking member is engaged it locks movement to the left and right. In fig.8 Hughes discloses the locking module with a locking member 556 having a toothed portion that meshes with a toothed portion (551) of the engagement member (552), although the locking member in the embodiment of fig.13 is curved brake suitable for disk brakes it would have been obvious to a person of ordinary skill in the art by the effective filing date to substitute the locking member of fig.13 to have the toothed portion as taught by Hughes in fig.8 since both elements were known equivalents for providing a locked engagement. Therefore the locking module would comprise two locking members (556) 
In regards to claim 19, Hughes discloses wherein teeth of each of the toothed portions of the first engaging member, the second engaging member, the first locking member, and the second locking member, radially extend. (See toothed portions fig.8).
In regards to claim 20, Hughes discloses wherein each tooth of at least one of the first engaging member, the second engaging member, the first locking member, and the second locking member, has a top surface (see top flat surface fig.8) and two side surfaces respectively connected to opposite sides of the top surface (see the side surfaces of recess 551, fig.8), and the top surface and one of the two side surfaces form an obtuse angle there between. 
In regards to claim 21, Hughes discloses wherein a number of teeth of the toothed portion of the first locking member is smaller than a number of teeth of the toothed portion of the first engaging member, and a number of teeth of the toothed portion of the second locking member is smaller than a number of teeth of the toothed portion of the second engaging member. (See fig.8, the engaging member 552 has more teeth 551 than the locking member 556).
In regards to claim 22, Hughes discloses wherein the right arm assembly and the left arm assembly are rotatable relative to the suspension plate around an axis (see fig.13, paragraph 0085), and the toothed portion of each of the first engaging member, the second engaging member (551), the first locking member, and the second locking member (556) has teeth each extending toward the axis (see fig.8, tiltable in direction S).  
In regards to claim 28, Hughes discloses wherein a moving member (actuator 557, fig.8) is disposed in the housing (554) wherein the moving member is configured to move the locking members (556). 
Allowable Subject Matter
Claims 11, 23, 25-27, 29-31, 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892 provides prior art that teach rotational locking devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616